Citation Nr: 1016101	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  98-05 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for peritoneal adhesions associated with 
psychophysiological gastrointestinal reaction.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post Whipple resection with secondary chronic 
pancreatitis and pancreatic insufficiency as a result of VA 
treatment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1954 to January 
1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from October 1997 and September 
1999 rating decisions.  In October 1997, the RO denied the 
claim for an increased rating for peritoneal adhesions.  In 
September 1999, the RO denied the claim for entitlement to 
compensation for additional disability under 38 U.S.C.A. § 
1151.  The Board remanded the appeal for further development 
in December 2000.  

In May 2005, the Board denied the Veteran's claims, and he 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In January 
2008, the Court vacated and remanded the May 2005 Board 
decision for readjudication.  The Board remanded the case in 
October 2008 for further development.  The case is once again 
before the Board.  Unfortunately, the Board finds that an 
additional remand is necessary prior to review of the 
Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2009).

The Court remanded the present appeal to the Board in January 
2008 for compliance with the instructions in its Memorandum 
Decision.  The Board remanded the case for a new VA 
examination in October 2008 in accordance with the Court's 
decision.  A VA examination was completed in August 2009.  
The Board finds, however, that additional remand is necessary 
to ensure full compliance with the Court's Order.

The Court in its January 2008 Memorandum Decision outlined 
several deficiencies with respect to the Board's prior 
decision.  The Court stated that the Board failed to ensure 
compliance with the Board's December 2000 remand instructions 
for the following reasons: (a) the March 2003 examiner did 
not perform or order a CT enteroclysis which he noted would 
demonstrate the presence of any adhesions; the Court noted 
that without this test the examiner did not know how severe 
the adhesions were, whether they would be properly given a 
higher disability rating or even if they were extant; and (b) 
since the VA doctor did not perform tests to determine the 
severity of the Veteran's adhesions, he could not 
differentiate the symptoms of diarrhea and abdominal pain due 
to the Whipple procedure from that due to the Veteran's 
service-connected adhesions.  The Court also found that VA 
failed to fulfill its duty to assist because the March 2003 
VA examination was not sufficiently detailed for the Board to 
evaluate the Veteran's disability level.  In this regard, the 
VA examiner did not order a CT enteroclysis to determine the 
presence and severity of any adhesions nor did the examiner 
order a barium meal examination to determine if there was any 
obstruction of the peritoneum which would quality for a 30 
percent rating.  The Court found that the Board erred in 
failing to reject the March 2003 examination as inadequate.

Following the Court's remand, the Board in turn remanded the 
case to the RO for additional development.  Subsequently, 
although a August 2009 VA examiner determined that the 
Veteran's abdominal pain was a result of his Whipple 
procedure, and not related to service-connected peritoneal 
adhesions, a CT enteroclysis was not performed to determine 
the severity of the Veteran's adhesions and the examiner did 
not provide an explanation as to how he determined the 
presence and severity of such a disability without such 
recommended testing.  Further, although the August 2009 VA 
examiner found that the Veteran's peritoneal adhesions were 
not moderately severe in degree, testing again was not 
completed to determine if the Veteran had partial obstruction 
manifested by delayed motility of barium meal as described by 
the Court.  

Although the Veteran's representative has requested that the 
Board obtain an independent medical expert opinion before 
remanding this case for further development, it is clear to 
the Board that additional pertinent medical evidence, 
including results from the medical tests the Court noted 
should have been accomplished, must be obtained; it is also 
clear that such findings are relevant to both issues on 
appeal as indicated by the Court.  Thus, because the most 
recent August 2009 VA examination was not responsive to the 
January 2008 Memorandum Decision, the Board finds that a 
remand for an additional VA examination is necessary prior to 
readjudication of the appeal by the Board.  The new VA 
examination should include a CT enteroclysis of the abdomen 
to determine the presence and severity of the Veteran's 
abdominal adhesions, and barium meal testing to determine if 
the Veteran has partial obstruction manifested by delayed 
motility of barium meal.  If the VA examiner determines that 
any such testing is not necessary to determine the extent and 
severity of any peritoneal adhesions, the VA examiner must 
explain why such testing is unnecessary and must explain the 
medical basis for his conclusions.  If the examiner 
determines that other testing will provide the same 
information, an explanation should be provided and such 
testing ordered.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service- 
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  

The Veteran submitted additional lay statements from his 
spouse in support of his claim for benefits under 38 U.S.C.A. 
§ 1151 along with copies of medical records,  including May 
1997 treatment reports pertaining to cellulitis in the right 
flank and additional surgery for intra-abdominal abscesses.  

The Veteran and his representative have advanced additional 
contentions in this case that must be addressed by a medical 
professional.  It is now contended that the VA was negligent 
in performing the Whipple procedure in the first place.  The 
Veteran asserts that such a procedure was unnecessary for a 
benign tumor.  Further, it is contended that after the April 
1997 surgery VA was negligent in its post-operative hospital 
care and this contributed to the Veteran's currently claimed 
residuals under 38 U.S.C.A. § 1151, resulting in the need for 
additional emergency surgery in May 1997.  

The Board finds that a VA expert medical opinion is necessary 
to address the additional evidence and arguments.  On remand, 
the VA examiner should review the additional evidence and 
arguments submitted by the Veteran.  Thereafter, the VA 
examiner should provide an opinion as to whether VA was 
negligent in performing the April 1997 Whipple procedure and 
whether the Veteran sustained additional disability as a 
result of post-operative hospital care or additional May 1997 
surgery, either directly or through aggravation, such that 
compensation under the provisions of U.S.C.A. § 1151 is 
warranted.  The Board emphasizes that a complete rationale 
for this opinion with references to the evidence of record 
must be provided.

The Board notes that the issues of entitlement to an 
increased evaluation for peritoneal adhesions and entitlement 
to compensation under 38 U.S.C.A. § 1151 are inextricably 
intertwined given the anatomical proximity of the 
disabilities at issue and should be adjudicated together on 
remand.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
gastroenterology examination to determine 
the extent and severity of the Veteran's 
service-connected peritoneal adhesions 
and psychophysiological gastrointestinal 
reaction.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review prior to 
examination.  

The new VA examination should include a 
CT enteroclysis of the abdomen to 
determine the presence and severity of 
abdominal adhesions, and barium meal 
testing to determine if the Veteran has 
partial obstruction manifested by delayed 
motility of barium meal.  If the VA 
examiner determines that any such testing 
is not necessary to determine the extent 
and severity of any peritoneal adhesions, 
the VA examiner must explain why such 
testing is unnecessary and he or she must 
explain the medical basis for his 
conclusions.  If the examiner determines 
that alternate testing would provide the 
same information, such testing should be 
ordered and the examiner should explain 
why such alternate testing was conducted. 

The Veteran is free to decline any 
testing procedures ordered in this 
remand.  If the Veteran declines to 
complete any such testing, a notation of 
such should be made in the claims file.  

After all testing deemed to be necessary 
by the VA examiner has been completed, 
the examiner should provide an opinion as 
to the severity of any service-connected 
peritoneum adhesions which is responsive 
to the rating criteria for adhesions of 
the peritoneum.  

A).  The examiner should specifically 
state whether the Veteran has moderately 
severe adhesions and whether there is 
evidence of partial obstruction 
manifested by delayed motility of barium 
meal and less frequent and less prolonged 
episodes of pain.  See 38 C.F.R. § 4.114 
Diagnostic Code 7301 (2009).  

B).  The examiner should specifically 
state whether the Veteran has severe 
adhesions with definite partial 
obstruction shown by x-ray, frequent and 
prolonged episodes of severe colic 
distension, nausea or vomiting, following 
severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with 
drainage.  Id. 

The examiner must provide a complete 
rationale for all opinions rendered 
with references to the evidence of 
record and must differentiate the 
symptomatology (including complaints of 
diarrhea and abdominal pain) due to the 
Veteran's service-connected peritoneal 
adhesions from the residuals of the 
Whipple procedure.  If such a 
distinction cannot be made, the 
examiner should so indicate and provide 
a detailed rationale  The Board again 
notes that if either a CT enteroclysis 
of the abdomen, or barium meal testing 
is deemed to be unnecessary for rating 
purposes by the VA examiner, the 
examiner should provide an explanation 
as to why such testing is unnecessary, 
and provide a complete explanation as 
to how a determination was made as to 
the severity of the Veteran's service-
connected disability and how any 
related symptomatology was 
distinguished from the residuals of the 
Whipple procedure.  

2.  The RO/AMC should refer the case to 
an appropriate VA examiner for a 
supplemental medical opinion to address 
additional evidence and arguments 
presented by the Veteran in relation to 
the Veteran's April 1997 Whipple 
procedure, post-operative hospital 
care, and additional surgery performed 
in May 1997. The claims folder and a 
copy of this remand must be made 
available to the examiner for review 
prior to examination.  The examiner 
must address the following:

(a)  Did the Veteran sustain any 
additional disability either directly 
or through aggravation of any 
identified preexisting condition(s), as 
a result of the April 1997 Whipple 
procedure, the post-operative hospital 
care for the status post Whipple 
resection, or as a result of additional 
surgery performed in May 1997?  If so, 
identify any additional disability;

(b)  If such additional disability was 
sustained as a result of the April 1997 
Whipple procedure, the post-operative 
hospital care for a status post Whipple 
resection, or as a result of additional 
surgery performed in May 1997, was it 
the result of carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care or medical or surgical 
treatment; in responding to this 
question, the examiner should address 
whether the decision to perform the 
April 1997 Whipple procedure was 
unnecessary and due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA. 

(c)  Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider; and

(d)  Was the proximate cause of any 
additional disability due to an event 
not reasonably foreseeable?

The examiner must provide a complete 
rationale for all opinions rendered 
with references to the evidence of 
record.  

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO/AMC should furnish 
the Veteran and his representative with 
a Supplemental Statement of the Case, 
and should give the Veteran a 
reasonable opportunity to respond 
before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
